United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Camarillo, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0835
Issued: August 8, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 15, 2016 appellant filed a timely appeal from a January 21, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed between December 3, 2014, the most recent merit OWCP decision, and the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of the claim.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
because it was untimely filed and failed to demonstrate clear evidence of error.
On appeal, appellant contends that her request for reconsideration was timely filed.
1
2

5 U.S.C. § 8101 et seq.

On appeal, appellant submitted new evidence. The Board, however, is precluded from reviewing evidence
which was not before OWCP at the time it issued its final decision. See 20 C.F.R. § 501.2(c)(1); D.B., Docket No.
12-1653 (issued March 26, 2013).

FACTUAL HISTORY
On August 4, 2014 appellant, then a 55-year-old city mail carrier, filed an occupational
disease claim (Form CA-2) alleging that the pain in her lower back, shoulder, neck, thumb, wrist,
forearm, and hands was caused by carrying heavy trays, pushing a cart with heavy mail, casing
mail, and shuffling the mail in her hand at work.
In an August 22, 2014 letter, OWCP advised appellant of the deficiencies of her claim
and afforded her 30 days to submit additional evidence and respond to its inquiries.
OWCP received medical evidence from Dr. Charles Adams, an attending Board-certified
family practitioner. A September 3, 2014 work restriction summary form report indicated that
appellant could return to modified-duty work with restrictions through September 17, 2014. A
September 5, 2014 work restriction summary form advised that appellant was temporarily totally
disabled through September 17, 2014. In an attending physician’s report (Form CA-20),
attending physician’s supplemental report (Form CA-20a), and industrial work status report
dated September 8, 2014, Dr. Adams noted an August 1, 2014 date of injury and advised that
repetitive motion caused pain in appellant’s arms, shoulders, neck, and lower back. He reported
findings on examination and diagnosed low back pain with bilateral sciatica, bilateral shoulder
tendinitis, and right and left wrist tenosynovitis. In the September 8, 2014 Form CA-20 report,
Dr. Adams responded “yes” that appellant’s injury was consistent with a work-related injury
based on her history and physical examination. He placed her on modified activity from
September 3 to 17, 2014. In the September 8, 2014 Form CA-20a report, Dr. Adams advised
that appellant was totally disabled from September 5 to 17, 2014 due to incapacitating injury or
pain.
In a September 11, 2014 work status report, Dr. Marinor I. Torres, a family practitioner,
placed appellant off work from September 5 to 30, 2014. She reported that she was unable to
perform any kind of work due to her current left shoulder and low back pain. Dr. Torres listed
her physical restrictions. She concluded that appellant could return to work at full capacity on
October 1, 2014. In a September 26, 2014 work status report, Dr. Torres placed appellant off
work from October 1 to 31, 2014 due to her current left shoulder and low back pain and
reiterated her physical restrictions.
On September 22, 2014 appellant described the employment duties she believed caused
her claimed conditions. She indicated that she performed these activities from 7:30 a.m. to 9:30
a.m. or 9:45 a.m., five days a week. These activities included lifting and flats, unwrapping flats,
pulling down mail from cases, bending to transfer trays and arrange parcels, pulling and pushing
heavy metal bins, pushing and pulling the hand brakes in appellant’s truck, entering, and exiting
her vehicle to deliver mail to customers. Appellant described the development of her claimed
conditions beginning in 2011. She stated that she first experienced pain in her shoulders, arms,
wrists, and lower back. Appellant took Aleve for her pain. On August 1, 2014 she had severe
pain in the stated areas. Appellant claimed that she had never been diagnosed with or sustained
an injury to her hand, arm, or wrist.

2

In a December 3, 2014 decision, OWCP denied appellant’s claim. It found that the
medical evidence of record did not contain a rationalized medical opinion to establish a causal
relationship between her medical conditions and the accepted factors of federal employment.
By appeal request form and letter dated December 1, 2015, received on December 7,
2015, appellant requested reconsideration. She reiterated the nature of her duties and advised
that she had submitted medical evidence. In support of her request, appellant resubmitted
Dr. Adams’ September 8, 2014 Form CA-20a report.
The new evidence submitted by appellant included a September 5, 2014 lumbosacral xray report completed by Dr. Donald J. Flanigan, a Board-certified radiologist. Dr. Flanagan
provided an impression of vertebral bodies that were normal in height and alignment, mild
degenerative changes of the vertebral bodies and articular facets, and well-preserved, symmetric,
and maintained intervertebral disc spaces. There was no soft tissue abnormality. There was a
sclerosis of the articular facet at L5 on the right that was most likely a benign process.
Dr. Flanagan advised that if there was evidence of malignancy, then further evaluation would be
warranted.
In a September 3, 2014 progress note and February 12, 2015 Form CA-20 report,
Dr. Adams provided appellant’s history and findings on examination. He reiterated his
diagnoses of low back pain with bilateral sciatica, bilateral shoulder tendinitis, and right and left
wrist tenosynovitis. Dr. Adams again responded “yes” that appellant’s injury was consistent
with a work-related injury based on her history and physical examination. In the February 12,
2015 Form CA-20 report, he noted that she had been placed on modified duty at work and home
from September 3 to 17, 2014. In State of California workers’ compensation request for
authorization forms dated September 3, 2014, Dr. Adams sought treatment authorization for
appellant’s diagnosed bilateral wrist condition.
In a September 3, 2014 progress note, a nurse noted appellant’s medical history and
diagnoses of low back pain with bilateral sciatica, bilateral shoulder tendinitis, and right and left
wrist tenosynovitis.
In a July 27, 2015 progress note, Dr. Genevieve E. Moya Viamonte, a Board-certified
family practitioner, provided examination findings and assessed left shoulder impingement
syndrome. She advised that her assessment was consistent with a work injury from repetitive
heavy lifting. Dr. Moya Viamonte reported that appellant’s injury improved while off work and
worsened when she returned to work.
In a January 21, 2016 decision, OWCP denied appellant’s request for reconsideration
finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA. It will not review a decision denying or terminating a
benefit unless the application for review is received within one year of the date of that decision.3
3

20 C.F.R. § 10.607(a) (2011).

3

Its regulations state that OWCP will reopen a claimant’s case for merit review, notwithstanding
the one-year filing limitation set forth under section 10.607 of OWCP regulations, if the
claimant’s application for review shows clear evidence of error on the part of OWCP.4 In this
regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on the
prior evidence of record.5
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP. The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to shift the weight
of the evidence in favor of the claimant and raise a substantial question as to the correctness of
OWCP’s decision.6
OWCP procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.7 The Board makes an independent determination of whether a claimant has
submitted, clear evidence of error on the part of OWCP.8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for a merit review of her
claim. OWCP regulations9 and procedures10 establish a one-year time limit for requesting
reconsideration, which begins on the date of the original OWCP decision. A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues,11
4

Id. at § 10.607(b) (2011); Cresenciano Martinez, 51 ECAB 322 (2000).

5

See Alberta Dukes, 56 ECAB 247 (2005).

6

Robert G. Burns, 57 ECAB 657 (2006).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (October 2011);
James R. Mirra, 56 ECAB 738 (2005).
8

Nancy Marcano, 50 ECAB 110 (1998).

9

20 C.F.R. § 10.607(a); see supra note 5.

10

Federal (FECA) Procedure Manual, supra note 7 at Chapter 2.1602.4 (October 2011); see Veletta C. Coleman,
48 ECAB 367 (1997).
11

See Robert F. Stone, 57 ECAB 292 (2005).

4

including any merit decision by the Board and any merit decision following action by the
Board.12 Appellant has requested reconsideration of OWCP’s December 3, 2014 merit decision
which denied her occupational disease claim because the medical evidence of record was
insufficient to establish that her medical conditions were caused by the accepted employment
factors. She had one year from the date of the December 3, 2014 decision to make a timely
request for reconsideration. Appellant’s request for reconsideration was received by OWCP on
December 7, 2015. As her request for reconsideration was received more than one year after the
December 3, 2014 merit decision, the Board finds that it was untimely filed.
The Board also finds that appellant has not demonstrated clear evidence of error by
OWCP. The issue is medical in nature and, on reconsideration, appellant resubmitted
Dr. Adams’ September 8, 2014 Form CA-20a report. OWCP had previously considered this
evidence and in submitting this document, she did not explain how this evidence was positive,
precise, and explicit in manifesting on its face that OWCP committed an error in denying her
claim for compensation. The resubmission of evidence is insufficient to raise a substantial
question as to the correctness of OWCP’s decision.
Appellant submitted additional medical evidence on reconsideration. Dr. Adams’
September 3, 2014 progress note and Form CA-20 and February 12, 2015 Form CA-20a reports
reiterated his prior diagnoses of low back pain with bilateral sciatica, bilateral shoulder
tendinitis, and right and left wrist tenosynovitis. He also reiterated his opinion on causal
relationship by responding “yes” that appellant’s injury was consistent with a work-related injury
based on her history and physical examination. A mere checkmark or affirmative notation in
response to a form question on causal relationship is not sufficient to establish a claim.13
Further, Dr. Adams did not explain with medical rationale how the performance of appellant’s
accepted work duties caused the diagnosed conditions.14 The Board finds, therefore, that this
evidence of record does not raise a substantial question concerning the correctness of OWCP’s
decision. Dr. Adams’ state workers’ compensation authorization forms which requested
authorization for medical treatment of appellant’s diagnosed bilateral wrist condition do not
establish clear evidence of error as they do not provide a rationalized medical opinion stating that
the diagnosed condition was caused by the accepted employment factors.15
Dr. Moya Viamonte’s July 27, 2015 progress note found that appellant’s diagnosed left
shoulder impingement syndrome was consistent with a work-related injury that involved
repetitive heavy lifting. While this progress note offers some support for causal relationship, the
Board has held that the term clear evidence of error is intended to represent a difficult standard.
12

See E.C., Docket No. 13-1937 (issued February 6, 2014); Federal (FECA) Procedure Manual, supra note 7 at
Chapter 2.1602.4(a) (October 2011).
13

See Gary J. Watling, 52 ECAB 278 (2001).

14

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal
relationship have little probative value). See also, Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett,
52 ECAB 332 (2001).
15

See F.R., Docket No. 09-575 (issued January 4, 2010) (evidence that is not germane to the issue on which the
claim was denied is insufficient to demonstrate clear evidence of error).

5

Evidence such as a detailed, well-rationalized report, which if submitted prior to OWCP’s denial,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error and would not require a review of a case.16 The Board finds, therefore, that
Dr. Moya Viamonte’s progress note is insufficient to shift the weight of the evidence in favor of
appellant’s claim or raise a substantial question that OWCP erred in denying her occupational
disease claim.
Dr. Flanagan’s September 5, 2014 diagnostic test results found that appellant had various
lumbar conditions, but did not address whether the diagnosed conditions were caused by the
accepted employment factors.17 Consequently, this report does not raise a substantial question as
to the correctness of OWCP’s decision or shift the weight in favor of appellant’s claim.
The September 3, 2014 progress note from a nurse is not probative medical evidence. A
nurse is not a physician as defined under FECA.18 Thus, this evidence does not shift the weight
in favor of appellant to demonstrate clear evidence of error on the part of OWCP in the issuance
of its December 3, 2014 decision.
On appeal, appellant contends that her request for reconsideration was timely filed. As
discussed above, the evidence demonstrates that her reconsideration request was received by
OWCP after the one-year time period had elapsed.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
because it was untimely filed and failed to demonstrate clear evidence of error.

16

D.G., 59 ECAB 455 (2008); see Federal (FECA) Procedure Manual, supra note 7 at Chapter 2.1602.5(a)
(February 2016).
17

Supra note 15.

18

5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law);
L.D., 59 ECAB 648 (2008) (a nurse practitioner is not a physician as defined under FECA). See David P. Sawchuk,
57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and physical therapists are not
competent to render a medical opinion under FECA.

6

ORDER
IT IS HEREBY ORDERED THAT the January 21, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 8, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

